Affirmed and Memorandum Opinion filed June 23, 2015.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-14-00260-CV

                     WILLIAMS M. WALLS, Appellant
                                      V.
HARRIS COUNTY, HARRIS COUNTY DEPARTMENT OF EDUCATION,
THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, HARRIS
COUNTY FLOOD CONTROL DISTRICT, HARRIS COUNTY HOSPITAL
 DISTRICT, CITYOF HOUSTON, HOUSTON INDEPENDENT SCHOOL
 DISTRICT AND HOUSTON COMMUNITY COLLEGE SYSTEM, AND
    LINEBARGER GOGGAN BLAIR & SAMPSON, LLP, Appellees

                  On Appeal from the 80th District Court of
                           Harris County, Texas
                    Trial Court Cause No. 2009-20004A

                 MEMORANDUM OPINION

      Appellant, William M. Walls, appeals a final judgment rendered against him
in a suit to recover delinquent taxes filed by appellees, Harris County, Harris
County Department of Education, the Port of Houston Authority of Harris County,
Harris County Flood Control District, Harris County Hospital District, City of
Houston, Houston Independent School District and Houston Community College
System, and Linebarger Goggan Blair & Sampson, LLP (collectively “Harris
County”). We affirm.

                                       I. BACKGROUND

      In 2005, Harris County sued Walls for delinquent taxes only on property
associated with an account number ending in “0015.” (“0015 Account”). The trial
court signed a final judgment in 2007 (“the 2007 final judgment”).

      In 2009, Harris County again sued Walls for delinquent taxes. The “0015
Account” was delinquent for tax years 2007 and 2009. For the “0015 Account,”
Harris County’s petition references:

      “Tract No. 1: Acct. No. 0825430000015; All that certain tract
      designated as ‘Commercial Reserve’, Block 2 . . . .”
Harris County also included a claim for delinquent taxes on an account number
ending in “0016” (“0016 Account”) for tax years 2002 to 2006. In describing the
“0016 Account,” the Harris County petition references:

      “Tract No. 2: 0825430000016; RES A BLK 2 (OMITTED IMPS)
      (LAND*0825430000015).”
(Capitalization in original).
      Walls filed a counterclaim in the 2009 lawsuit. It was severed in 2012. In
the severed action, Walls sought a declaration that the 2007 final judgment barred
Harris County from recovering delinquent property taxes on the “0016 Account.”

      After a bench trial, the trial court signed a final take-nothing judgment in
favor of Harris County.




                                          2
                         II. CHALLENGE TO FINAL JUDGMENT

      In his first two issues, Walls contends the trial court abused its discretion in
awarding final judgment in favor of Harris County. We construe these issues as
challenges to the propriety of the trial court’s final judgment, and we will analyze
them under the proper standard of review.

A.    Standard of Review

      When, as here, findings of fact or conclusions of law were neither requested
nor filed, the final judgment signed after a bench trial implies all necessary
findings of fact to support it. See Schoeffler v. Denton, 813 S.W.2d 742, 745 (Tex.
App.—Houston [14th Dist.] 1991, no writ).           Thus, we review the evidence
supporting the final judgment for legal and factual sufficiency.         Catalina v.
Blasdel, 881 S.W.2d 295, 297 (Tex. 1994).

      When examining a legal-sufficiency challenge, we review the evidence in
the light most favorable to the challenged finding and indulge every reasonable
inference that would support it. City of Keller v. Wilson, 168 S.W.3d 802, 822
(Tex. 2005). We credit favorable evidence if a reasonable fact finder could and
disregard contrary evidence unless a reasonable fact finder could not. Id. at 827.
The evidence is legally sufficient if it would enable a reasonable and fair-minded
person to reach the verdict under review. Id. A party attacking legal sufficiency
relative to an adverse finding on which he bore the burden of proof must
demonstrate the evidence conclusively establishes all vital facts in support of the
issue. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001) (per curiam).
The fact finder is sole judge of witness credibility and the weight to give their
testimony. See City of Keller, 168 S.W.3d at 819.




                                          3
      In a factual-sufficiency review, we consider and weigh all the evidence, both
supporting and contradicting the finding. See Mar. Overseas Corp. v. Ellis, 971
S.W.2d 402, 406–07 (Tex. 1998). A party attacking factual sufficiency relative to
an adverse finding on which he bore the burden of proof must demonstrate the
finding is against the great weight and preponderance of the evidence.        Dow
Chemical, 46 S.W.3d at 242. We set aside the finding only if it is so contrary to
the overwhelming weight of the evidence as to be clearly wrong and unjust. Pool
v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986).

B.    Final Judgment

      Walls contended the 2007 judgment is res judicata to the 2013 final
judgment made the basis of this appeal. Res judicata, also referred to as claim
preclusion, prevents the relitigation of a finally-adjudicated claim and related
matters that should have been litigated in a prior suit. See State and County Mut.
Fire Ins. Co. v. Miller, 52 S.W.3d 693, 696 (Tex. 2001); Barr v. Resolution Trust
Corp., 837 S.W.2d 627, 628 (Tex. 1992). In order to succeed on his res judicata
claim, Walls must prove the 2007 final judgment included both the “0015” and
“0016” Accounts.

      Walls offered delinquent tax statements for both the “0015” and “0016”
Accounts, the first amended petition in both the 2005 and 2009 lawsuits, the 2007
final judgment and a printout of payment history. In the 2005 lawsuit, Harris
County sought to recover delinquent taxes on property described as

      [L]and designated as “Commercial Reserve” in Block 2 of Holloway
      Heights . . . (Acct. No. 082540000015). The delinquent tax statement
      summary, for tax years 1997, 1999, 2000-01 and 2003-04, attached to
      the petition, described the property as “RES A BLK 2, Holloway
      Heights Sec. 1.



                                        4
       As described above, Harris County’s 2009 petition sought to recover
delinquent taxes on the “0015 Account” for the “Commercial Reserve” and on the
“0016 Account” for the omitted improvements. “Land and improvements are
separate entities of real property under the tax code, subject to independent
taxation.” See Bexar Appraisal Dist. v. Dee Howard Co., No. 04-96-0085-CV,
1997 WL 30884, at *1 (Tex. App.—San Antonio Jan. 29, 1997, pet. denied) (not
designated for publication) (citing Harris County Appraisal Dist. v. Reynolds
Texas, J.V., 884 S.W.2d 526, 528–29 (Tex. App.—El Paso 1994, no writ))
(holding district could “back-assess” improvements to taxpayer’s property
determined to be “omitted property” pursuant to Tex. Tax Code Section 25.21).1

       The 2007 final judgment states:

       Defendant, William M. Walls, has paid all due taxes, penalties,
       interest, attorney fees, and costs in this case. It is therefore ordered,
       adjudged, and decreed that Plaintiffs [Harris County] take nothing of
       William M. Walls under Defendant’s counterclaim in that the property
       made the basis of tax acct 1029170 (a truck) was for personal use
       only.
       In narrative fashion, Walls testified that he bought the property in 1997 and
he paid taxes. He received a tax bill for omitted improvements which he disputed.
Walls paid a portion of taxes for the years 2002-2006. He filed a counterclaim in
the 2009 lawsuit to resolve an issue with his vehicle and, at that time, “they [Harris
County] knew there was a building [improvement] on that property.”




       1
           Texas Tax Code Section 25.21 provides: “If the chief appraiser discovers that real
property was omitted from an appraisal roll in any one of the five preceding years . . . he shall
appraise the property as of January 1 of each year that it was omitted and enter the property and
its appraised value in the appraisal records.” See Tex. Tax Code § 25.21 (West, Westlaw
through 2015 R.S.). “Real property” means: “(A) land; (B) an improvement . . . .” See id., §
1.04 (A), (B) (West, Westlaw through 2015 R.S.).

                                               5
      Harris County argued the “0016 Account” could not have been adjudicated
in the 2007 final judgment because the “0016 Account” is a tax on an improvement
on the property, previously omitted from taxation and not on the tax rolls prior to
the 2007 final judgment. Tracie Hernandez, litigation manager of the property tax
division of Harris County’s Tax Office, testified she had reviewed the “0015
Account” which did not include tax values for the previously omitted
improvements [the building]. In December 2007-January 2008, her office received
from the Harris County Appraisal District the correction rolls for improvements on
the property from 2002-2006, which had previously been omitted. Upon learning
of the improvements and receiving the correction rolls, in December 2007-January
2008, Harris County issued a tax bill creating the “0016 Account.” No tax bill
could be created in the absence of the correction roll showing the omitted property.

      Thus, the evidence reflects that the tax bill for the “0016 Account” was not
created until December 2007-January 2008, five months after the trial court signed
the 2007 final judgment. Therefore, we conclude the tax bill for the improvements
did not exist and was not adjudicated in the 2007 final judgment, res judicata did
not bar Harris County’s claims and the evidence is sufficient to support the final
judgment.

      We overrule Walls’s first and second issues.

                         III.   MOTION FOR NEW TRIAL

      In his third issue, Walls, who is an attorney and appeared pro se at trial and
on appeal, asserts the trial court erred in denying his motion for new trial. Walls
presented no argument supporting his contention. Thus, because his brief fails to
comply with the requirements of Rule 38, Walls has waived appellate review on
this issue. See Tex. R. App. P. 38.1(i) (requiring appellant’s brief must contain a


                                         6
clear and concise argument that includes appropriate citations to legal authority
and the appellate record).

      We affirm the judgment of the trial court.




                                      /s/       John Donovan
                                                Justice



Panel consists of Justices Christopher, Donovan, and Wise.




                                            7